DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of various species in the reply filed on January 20, 2021 is acknowledged.  Applicant has elected the species E) a viral RNA, from the group of species of sample RNA, drawn to claims 3 and 4, the species G) enzyme has an amino acid sequence that is at least about 90% identical to the amino acid sequence of SEQ ID NO: 8 or functional fragment thereof, from the group of species of amino acid sequence of enzyme having hyperthermophile polymerase activity, drawn to claims 5-7, the species I) enzyme has low exonuclease activity, from the group of species of exonuclease activity of enzyme having hyperthermophile polymerase activity, drawn to claim 8, the species L) comprises RNA from eukaryotes, from the group of species of source of sample comprising RNA, drawn to claim 9, and the species M) comprises RNA from a virus, from the group of species of source of sample comprising RNA, drawn to claim 10.  Claims 1 and 9 are generic to the elected species, which read on claims 1-4, 6 and 8-24, which will be examined on the merits.  Claims 5 and 7, drawn to non-elected species, are withdrawn from consideration.  No claims have been canceled. 

Double Patenting
	Nonstatutory Obviousness-type Double Patenting Rejections
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

4.	Claims 1-4, 6 and 8-24 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,617,587 (cited on IDS of 5/22/2020).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,617,587 represents a narrower species of the current claims and this 

5.	Claims 1-4, 6 and 8-24 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 134-160 of co-pending U.S. Application No. 16/089,063.  Although the conflicting claims are not 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Objections
6.	Claim 1 is objected to because of the following informalities:  Independent claim 1 recites a final method step, step (b) “detecting the nucleic acid amplification product, wherein….”.  However, it appears this should be listed as step “(d)”, as steps (a) – (c) are previously recited in the claim.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is vague and indefinite what is meant by the phrase "at least about 95% identical" recited in independent claim 6.  The phrase "at least" typically indicates a minimum point.  However, the phrase "at least" is controverted by the term "about" which implies that values above and below the indicated percentage value is permitted. In Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200 (CAFC 1991), the CAFC stated, "The district court held claims 4 and 6 of the patent invalid because their specific activity limitation of "at least about 160,000" was indefinite".  After review, the CAFC states "We therefore affirm the district court's determination on this issue." Thus, the 

Subject Matter Free of the Prior Art
9.	Claims 1-4, 6 and 8-24 are free of the prior art.  No prior art was found that teaches or suggests a method for detecting a target nucleic acid sequence in a sample as currently claimed.  The closest prior art of Sagawa et al. (U.S. Patent Pub. No. 2005/0059000, cited on IDS of 5/22/2020) teaches methods for detecting a nucleic acid of a pathogenic microorganism or a virus using an isothermal amplification method using only primers, an RNase H and a polymerase to amplify a non-denatured double-stranded DNA target sequence, but does not teach an isothermal amplification method performed without the use of enzymes other than a reverse transcriptase and an enzyme having a hyperthermophile polymerase activity, and also does not teach a method that detects the nucleic acid amplification product in 20 minutes or less, or wherein the amplification product comprises a spacer sequence of 1 to 10 bases long flanked by the primer sequences.  The method of Sagawa is based on using chimeric primers that comprise a ribonucleotide at the 3'-terminus, wherein the RNase H acts on the double-stranded hybrid extension product to cleave the ribonucleotide-containing strand to introduce a nick, from which a strand displacement reaction proceeds with a DNA polymerase from the nicked site, paragraph 68, lines 1-15, paragraph 75, lines 1-23 and paragraph 81, lines 1-8).  
Another reference of particular interest to the claimed invention is Maples et al. (U.S. Patent Pub. No. 2014/0093883, cited on IDS of 5/22/2020), that teaches a rapid 
Also of particular interest is the reference of Kankia, B.I. (Anal. Biochemistry (2011) 409:59-65, cited on IDS of 5/22/2020) that teaches methods for real-time nucleic amplification and detection based on the use of self-dissociative primers that are guanine-rich, and which after polymerase elongation, are capable of spontaneous dissociation from target sites and forming DNA quadruplexes (see Abstract, p. 60, column 1, line 10 to column 2, line 3 and Figure 1).  However, the method of Kankia does not amplify a target sequence in 20 minutes or less and is not truly isothermal, and does not teach amplification of target sequences that comprise a spacer sequence of 1 to 10 bases flanked by the primer sequences (see p. 63, column 1, line 8 to p. 65, column 1, line 21, and Figures 6-8). 

Conclusion
10.	Claims 1-4, 6 and 8-24 are rejected on the grounds of nonstatutory obviousness-type double patenting, as discussed above.  However, claims 1-4, 6 and 8-24 are free of the prior art, as also discussed above. 

Correspondence
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637